Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 22, 1991, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
While claimant contends that she left her employment of six years due to her husband’s relocation to Florida to work for a toy importer, the evidence fails to establish that claimant’s husband ever had a definite offer of employment there. To the extent that the evidence was conflicting, this created only a credibility issue for the Unemployment Insurance Appeal Board to resolve (see, Matter of Baker [Hartnett], 147 AD2d 790, 791, appeal dismissed 74 NY2d 714). The record does reveal that, within a few weeks of arriving in Florida, claimant’s husband learned that someone else was already representing the toy importer in that territory. Under the circumstances, the conclusion by the Board that claimant voluntarily left her employment without good cause is supported by substantial evidence and must be upheld (see, Matter of Behnke [White Carriage Corp.—Roberts], 97 AD2d 679, 680; Matter of Fallon [Catherwood], 28 AD2d 1016; cf., Matter of Dank [Ross], 80 AD2d 717).
Mikoll, J. P., Yesawich Jr., Mercure, Crew III and Casey, JJ., concur. Ordered that the decision is affirmed, without costs.